Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Andrew Kruse on 06/27/2022.
Claims 12-16 of the claims filed on 06/14/2022 has been amended as follows:
12.	The light weight composite aircraft galley architecture of claim 1 [[10]], wherein the molded ductwork within the upper modular rectangular cuboid further includes a siamese air port.

13.	The light weight composite aircraft galley architecture of claim 1 [[10]], wherein the molded ductwork within the upper modular rectangular cuboid further includes an air chiller interface port in line with a circumference of the at least one load bearing peripheral hoop.

14.	The light weight composite aircraft galley architecture of claim 1 [[10]], wherein the molded ductwork within the upper modular rectangular cuboid is configured to 1) deliver a conditioned air flow from a source external to the galley architecture to the lower modular rectangular cuboid and 2) channel return air from the lower modular rectangular cuboid to the external source.

15.	The light weight composite aircraft galley architecture of claim 1 [[10]], wherein the molded ductwork within the lower modular rectangular cuboid further includes a lower top air pathway within the lower structural section and a lower back air return pathway proximal with a lower back panel.

16.	A method for lightweight composite aircraft galley construction, comprising: 
fabricating a lightweight composite aircraft galley, the lightweight composite aircraft galley comprised of an upper modular rectangular cuboid coupled with a lower modular rectangular cuboid; 
the upper modular rectangular cuboid including an upper structural section, the upper structural section comprising two perpendicular upper contiguous elongated panels, the two perpendicular upper contiguous elongated panels constructed of a composite panel structure; 
the lower modular rectangular cuboid including a lower structural section, the lower structural section comprising two lower perpendicular contiguous elongated panels, the two perpendicular lower contiguous elongated panels constructed of the composite panel structure; 
embedding within each of the upper structural section and the lower structural section at least one load bearing peripheral hoop configured for transferring a flight load and a crash load between the upper modular rectangular cuboid and the lower modular rectangular cuboid without a metallic extrusion, the at least one load bearing peripheral hoop encircles at least one panel of the upper structural section and encircles at least one panel of the lower structural section; 
embedding along at least one edge of each of the upper structural section and the lower structural section at least one embedded carbon fiber beam separate from the at least one load bearing peripheral hoop, the at least one embedded carbon fiber beam configured for maintaining a physical integrity of each of the upper and lower structural sections under the flight load and the crash load without a metallic extrusion, the at least one embedded beam constructed of the composite panel structure; and 
configuring the upper modular rectangular cuboid and the lower modular rectangular cuboid to couple with an aircraft cabin, wherein configuring the at least one of the upper modular rectangular cuboid and the lower modular rectangular cuboid to couple with an aircraft cabin further comprises configuring a siamese air6Appl. No. 16/436,620 Response to the Office Action dated 3/14/2022port within the upper modular rectangular cuboid to couple with an external conditioned air supply [[:]].

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including wherein the molded ductwork within the upper modular rectangular cuboid is within the at least one load bearing peripheral hoop; 
By contrast, Burd (US 20130256249 A1) discloses a light weight composite aircraft galley architecture comprising an upper modular rectangular cuboid, a lower modular rectangular cuboid, and wherein at least one of the upper modular rectangular cuboid and lower modular rectangular cuboid are configured with a molded duct work such that the plane in which the molded ductwork is positioned on is separate from and perpendicular to a plane that accommodates the load being peripheral hoop. However, the Burd fails the molded ductwork within the upper rectangular cuboid is also within the at least one load bearing peripheral hoop. Therefore, it would have not been obvious to incorporate prior art which disclose aircraft galleys, in particular galleys utilizing air supply systems in the manner as described above.
For claim 16 the prior art of record does not teach or suggest the invention as claimed, including wherein configuring the at least one of the upper modular rectangular cuboid and the lower modular rectangular cuboid to couple with an aircraft cabin further comprises configuring a siamese air6Appl. No. 16/436,620 Response to the Office Action dated 3/14/2022port within the upper modular rectangular cuboid to couple with an external conditioned air supply.
By contrast, Burd (US 20130256249 A1) discloses a method for lightweight composite aircraft galley construction comprising fabricating a lightweight composite aircraft galley and the galley comprising an upper modular rectangular cuboid, a lower modular rectangular cuboid, load bearing peripheral hoops, carbon fiber beams as well as configuring the upper and lower modular rectangular cuboids with a chilled air ducting system having a series of air vents for providing chilled air to the aircraft galley. However, Burd fails to mention configuring a siamese air6Appl. No. 16/436,620 Response to the Office Action dated 3/14/2022port within the upper modular rectangular cuboid to couple with an external conditioned air supply. Therefore, it would have not been obvious to incorporate prior art which disclose aircraft galleys, in particular galleys utilizing air supply systems in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647